Citation Nr: 9930725	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder 
on a direct basis.

2.  Entitlement to service connection for a low back disorder 
secondary to a service-connected right ankle disorder.

2.  Entitlement to service connection for a right hip 
disorder secondary to a service-connected right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the RO 
which, in part, denied the veteran's claim of entitlement to 
secondary service connection for a right hip disorder and an 
application to reopen a previously denied claim of 
entitlement to service connection for a low back disorder.  

By a July 1990 decision, the Board previously denied a claim 
of entitlement to service connection for a low back disorder 
on a direct basis.  In this regard, it should be noted that a 
previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
the previously denied claim should be reopened.

The Board notes that, during the pendency of the current 
appeal, the veteran has presented argument regarding service 
connection for a low back disorder on a secondary basis.  In 
other words, he has argued that service connection is 
warranted because his low back disability is due to a 
service-connected right ankle disability.  In this regard, 
the Board notes that an August 1989 decision by the RO and 
the Board's 1990 decision addressed the question of service 
connection on a direct service incurrence basis only.  
Consequently, that part of the veteran's current appeal which 
addresses service connection on a secondary basis is a new 
claim, one which the Board will consider on a de novo basis.  

In a written statement of August 1999, the veteran raised the 
issue of entitlement to service connection for a "nervous 
condition secondary to service-connected physical 
conditions."  At an August 1999 hearing, the veteran's 
representative indicated a desire to amend the issue "for 
the earlier effective date on reopening the claim, it's 
entitlement to service connection for a psychiatric 
condition, secondary to his service-connected physical 
disabilities."  These issues have not yet been addressed by 
the RO and are referred to the RO for both clarification and 
appropriate action.


FINDINGS OF FACT

1.  Service connection for a low back disorder on a direct 
basis was denied by the Board in July 1990.

2.  Evidence received since the July 1990 Board denial is not 
so significant that it must be considered in order to decide 
fairly the merits of the veteran's claim of service 
connection for a low back disorder on a direct basis.

3.  The veteran has a low back strain and a mechanical right 
hip disability that were caused by a service-connected right 
ankle disorder.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disorder on a direct basis has not been submitted.  
38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Secondary service connection for a low back strain and a 
mechanical right hip disability is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen-Low Back

The veteran's current claim of service connection for a low 
back disorder is not his first such claim.  Service 
connection on a direct basis for a low back disorder was 
denied by a July 1990 decision of the Board.  That decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991).  As a result, 
the Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the July 1990 
Board denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the July 1990 Board denial, and 
finds that new and material evidence has not been presented.  
The evidence available at the time of the July 1990 denial 
included the veteran's service medical records, which show 
that, on routine examination in May 1984, mild muscle strain 
in the lumbosacral area was noted.  In June 1984, the veteran 
was seen for complaints of having had low back pain for the 
previous three days, after lifting weights and playing ball.  
The assessment was muscular back spasm.  In February 1985, he 
was found to have lumbosacral myositis.  An October 1988 
examination report prepared in conjunction with a Physical 
Evaluation Board was negative for any back abnormalities.  
Thereafter, a June 1989 VA examination report revealed no 
back abnormalities.  At a February 1990 VA examination, the 
diagnoses included mechanical back pain without neurologic 
sequelae.

The veteran submitted his application to reopen his claim of 
service connection for a low back disorder in August 1992.  
Additional evidence, including the veteran's August 1999 
testimony and written statements to the effect that his low 
back disorder is attributable to service is new but the Board 
finds that it is not material.  While the veteran is 
competent to describe symptoms he was experiencing and which 
he observed during service, his assertions that his current 
back disorder was incurred in service are not helpful to the 
fact-finding process because he is not competent to provide 
evidence that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Lay statements from the veteran's wife, a member of the 
clergy, and two friends were received in July 1995, attesting 
to the veteran's problems with his low back pain.

The remaining evidence includes VA treatment and examination 
reports, dated from August 1982 to July 1999, and private 
correspondence, dated in June 1996, showing that, beginning 
in May 1993, the veteran had received treatment for his back.  
These records show that, in June 1983, it was determined that 
the veteran's right ankle instability had caused increased 
knee, hip, and low back pain.  These records also show that 
the veteran had been found to have, at various times, 
herniated nucleus pulposus and degenerative joint disease of 
the spine, most recently in July 1999.

At a February 1997 VA examination, the diagnoses included 
severe lumbosacral spine pain with marked limitation of 
motion and sacroiliac pain.  The examiner opined that, 
without x-ray evidence of upper or lower back disease or 
sacroiliac joint disease or right hip disease, it would be 
speculative to attempt to answer the question of whether the 
veteran's hip or sacroiliac joint or back pain was due to 
ankle trauma.

Correspondence from Christopher Skeen, M.D., dated in 
February 1997, indicates that the veteran had been treated in 
January 1997 for complaints of low back pain.  Based on full 
spine x-rays, chiropractic, orthopedic, and neurological 
tests, the veteran was found to have a biomechanical pelvic 
problem.  It was noted that the veteran's right sacroiliac 
joint had internally shifted, resulting in a loss of proper 
joint motion and function.  Moreover, the ability for the 
joint to move in harmony with the lumbar vertebrae was 
restricted.  Dr. Skeen opined that this caused undue stress 
and accelerated degeneration on the lumbar spine.  Dr. Skeen 
further opined that the veteran's right ankle in-service 
injury had caused an instability of the right sacroiliac 
joint, which had moved internally to form a loss of weight 
support, and that the right sacroiliac joint had shifted, 
causing right hip, sacroiliac, and lumbar problems.

Correspondence from James Briggs, M.D., received in 
September 1999, indicates that the veteran had been treated 
in January 1997 for complaints of low back pain.  Dr. Briggs 
noted that evaluation of the veteran had revealed an internal 
rotation of the right ilium, and that this pelvic 
"unleveling" was a major contributing factor to the 
biomechanical instability and subsequent pain in the 
veteran's lumbar spine.  Dr. Briggs noted that the veteran's 
lumbar spine problems developed shortly after the injury to 
the veteran's right ankle, indicating that the spinal pelvic 
dysfunction was a complication of that injury in service.

Correspondence from John G. Pazin, M.D., dated in 
August 1999, indicates that he had been the veteran's primary 
care physician from July 1996 to July 1999 at the Durham VA 
Medical Center.  Dr. Pazin noted that the veteran had been 
injured in service by the tailgate of a motorized vehicle 
that fell open, and hit the veteran's left shoulder, 
resulting in damage to both the shoulder and the back.  Dr. 
Pazin also noted that the veteran had injured his right 
ankle, which might have accounted for some of his 
difficulties with the right knee and hip.  Dr. Pazin opined 
that the veteran was substantially impaired by the various 
injuries he had received in military service. 

What is different about the newly received evidence is that 
it now includes VA and private medical opinions that his low 
back disorder may have been caused by his service-connected 
right ankle disability.  This evidence is not new and 
material as defined by § 3.156(a), at least as to the 
question of service incurrence on a direct basis.  It short, 
it does not tend to prove any point beyond what was 
previously proved as to direct incurrence of a back 
disability during military service.  That the veteran has 
current disability is not information that is so significant 
that it must be considered in order to decide the claim.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence as to the claim of 
service connection for a low back disability on a direct 
service-incurrence basis.  Although Dr. Pazin noted the 
veteran's own self-reported history of injury to the shoulder 
and back during service, such a lay statement does not serve 
to reopen the claim.  Moray, supra.  

The Board acknowledges that supplemental statements of the 
case referred to the now invalidated standard for materiality 
set forth in Colvin.  See Hodge, supra; 38 C.F.R. § 3.156(a).  
In this regard, the Board recognizes that Hodge resulted in a 
change in the test for determining whether newly submitted 
evidence is "material."  However, the Board finds no 
prejudice to the veteran by proceeding with an adjudication 
of the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the March 1994 statement of the 
case.  The veteran consequently was on notice of the 
regulatory standard and had therefore been given the 
opportunity to present evidence and argument with this 
standard in mind.  

Secondary Service Connection-Low Back

Service connection may also be granted where it is shown that 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
If a reasonable doubt arises regarding such a determination, 
it will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

The Court has indicated that, when aggravation of a veteran's 
non-service connected condition is proximately due to or the 
result of a service-connected condition, such veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  For a claim of service connection on a secondary 
basis to be well grounded, competent medical evidence showing 
a causal relationship or aggravation must be presented.  See 
Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran contends that his low back disorder was caused by 
his service-connected right ankle disorder.  Based on a 
review of the evidence, the Board finds that the veteran's 
claim of service connection for a low back disorder on a 
secondary basis is well grounded.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.310.  The Board is also satisfied that the 
evidence supports a grant of secondary service connection.

The evidence of record establishes that the veteran has a low 
back strain.  The Board does note that the February 1997 VA 
examination report indicates that it would have been 
speculative to provide an opinion regarding whether the 
veteran's low back disorder was due to ankle trauma without 
x-ray evidence of back disease.  In addition, the 
September 1999 opinion by Dr. Briggs indicates that the 
veteran's pelvic "unleveling" was a major contributing factor 
to biomechanical instability as well as the veteran's 
subsequent pain in the lumbar spine.  Dr. Briggs also notes 
that the veteran's lumbar spine problems developed shortly 
after the veteran's right ankle injury, indicating that the 
spinal pelvic dysfunction was a complication of that right 
ankle injury.  

Despite the February 1997 VA examiner's opinion, that it was 
speculative to determine whether the low back disorder was 
caused by the service-connected right ankle and somewhat 
equivocal statement of Dr. Briggs, the Board finds that the 
June 1993 VA outpatient treatment report, Dr. Skeen's 
February 1997 opinion, and Dr. Pazin's August 1999 opinion 
satisfy the nexus requirement for establishing secondary 
service connection.  Although there is evidence, as noted 
above, suggesting that the veteran's low back strain cannot 
be attributed to the right ankle, the evidence equally 
suggests that his low back disorder is due to his service-
connected right ankle disorder, bringing the evidence at 
least into equipoise.  First, the June 1993 VA outpatient 
treatment report includes an assessment that the veteran's 
right ankle instability caused increased low back pain.  
Second, Dr. Skeen's February 1997 opinion indicates that the 
veteran's right ankle had ultimately caused lumbar problems.  
The Board finds that both VA and private physicians have 
attributed the veteran's low back disorder to his right 
ankle, and that the evidence of record tends to show that it 
is as likely as not that his low back strain has been caused 
by the right ankle disorder.  Consequently, the Board finds 
not only that the claim is well grounded, but, with 
resolution of doubt in the veteran's favor, that the 
veteran's low back strain has been caused by his service-
connected right ankle disability, and that secondary service 
connection for such disability is warranted.  38 C.F.R. 
§ 3.102.

Right Hip

The veteran also contends that service connection is 
warranted for a right hip disorder on a secondary basis 
because such disorder was proximately caused by his service-
connected right ankle disorder.  Based on a review of the 
evidence, the Board finds that the veteran's claim of 
secondary service connection for a right hip disorder is well 
grounded.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.310.  The 
Board is also satisfied that the evidence supports a grant of 
secondary service connection.

As noted above, the provisions of 38 C.F.R. § 3.310 
specifically allow for a grant of service connection where 
the evidence shows that a chronic disability or disorder has 
been caused or aggravated by already service-connected 
disability.  38 C.F.R. § 3.310 (1999); Allen, 7 Vet. App. at 
439.  A review of the record shows that, at a February 1997 
VA examination, the veteran's right hip was found to be 
normal.  Nevertheless, a VA outpatient treatment report in 
June 1993, a private physician in February 1997, and a VA 
treating physician in August 1999, all indicate that the 
veteran has a right hip disorder.  Consequently, the Board 
finds that the veteran has a current right hip disorder.

Moreover, although the evidence of record shows that a 
February 1997 VA examiner found that it would have been 
speculative to determine whether the veteran's right hip 
disorder had been caused by his service-connected right ankle 
disorder, the remaining evidence shows otherwise.  Competent 
medical evidence has been presented to show that a mechanical 
right hip disability is proximately due to or the result of 
the veteran's service-connected right ankle disorder.  
Specifically, a June 1993 VA outpatient treatment report 
indicates that the veteran's right ankle instability had 
caused increased hip pain.  In addition, in February 1997, 
Dr. Skeen opined that the veteran's right ankle had led to 
the veteran's right hip problems.  Finally Dr. Pazin, the 
veteran's treating VA physician, opined in August 1999, that 
the veteran's right ankle might have accounted for some of 
the difficulties with the hip.  Consequently, the Board finds 
not only that the claim is well grounded, but also, with 
resolution of doubt in the veteran's favor, that the 
veteran's right hip disorder is proximately due to or the 
result of his service-connected right ankle disability, and 
that secondary service connection for such disability is 
warranted.


ORDER

The application to reopen a claim of service connection for a 
low back disorder on a direct basis is denied.

The claim of secondary service connection for a low back 
strain is granted.

The claim of secondary service connection for a mechanical 
right hip disability is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

